           Case 4:21-cv-00014-RP-CFB Document 1 Filed 01/21/21 Page 1 of 3




                             THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF IOWA
                                     CENTRAL DIVISION


 ROBERT ANDREW MEEK,                                     CIVIL ACTION NO. _____________

            Plaintiff,
                                                        NOTICE OF REMOVAL OF ACTION
 v.                                                    FROM THE IOWA DISTRICT COURT
                                                         FOR POLK COUNTY, CASE NO.
 WESLEYLIFE d/b/a BRIO OF JOHNSTON,                    LACL14911 BASED ON 28 U.S.C. 1331
                                                                   and 1446
            Defendant.


           PLEASE TAKE NOTICE that Defendant WesleyLife d/b/a Brio of Johnston, pursuant to

28 U.S.C. §§ 1331 and 1446, files this Notice of Removal based on Federal Question Jurisdiction

to remove to the United States District Court for the Southern District of Iowa, Central Division,

an action initiated against it in the Iowa District Court for Polk County. Removal of this action is

based on the following:

           1.      Plaintiff Robert Andrew Meek (“Meek”) filed an action in the Iowa District Court

in and for Polk County, Iowa on or around December 18, 2020. Defendant accepted service on

December 23, 2020, and timely filed a Notice of Removal pursuant to 28 U.S.C. § 1446(b) on

January 21, 2021.

           2.      Pursuant to 28 U.S.C. § 1446(a) and Local Rule 81(a), copies of all pleadings and

orders filed in the state court case are attached hereto and marked as Exhibit A.

           3.      Pursuant to 28 U.S.C. § 1446(d), Defendant has furnished a copy of this Notice of

Removal to the Clerk of the District Court in Polk County and to counsel for Plaintiff.




#3246607
        Case 4:21-cv-00014-RP-CFB Document 1 Filed 01/21/21 Page 2 of 3




       4.      No further or other proceedings have been filed in the Iowa District Court for Polk

County relating to this action that will require resolution by this Court as of the date of filing this

Notice of Removal pursuant to Local Rule 81(a)(2).

       5.       By filing this Notice of Removal, Defendant does not waive any defenses that may

be available to it and expressly reserve all such defenses, objections, and motions.

                                               Venue

       6.      The Southern District of Iowa, Central Division, is the federal district embracing

Polk County, where the suit was originally filed. Venue, therefore, is appropriate in this district,

pursuant to 28 U.S.C. § 1441(a).

                       Basis of Removal – Federal Question Jurisdiction

       7.      This action may be properly removed pursuant to 28 U.S.C. § 1331. The Complaint

explicitly sets forth multiple causes of action, specifically a violation of Title VII of the Civil

Rights Act of 1964, a violation of the Family Medical Leave Act, and a violation of the Americans

with Disabilities Act Amendments Act of 1990, which arise under the federal laws of the United

States. (See Exhibit A, ¶ 3).

       8.      Plaintiff also asserts state law claims of discrimination, which fall within the Court's

supplemental jurisdiction pursuant to 28 U.S.C. § 1367. Accordingly, by virtue of 28 U.S.C. §

1441(c), Defendant is entitled to remove this case to this Court.

       9.      This Notice of Removal is timely because it is filed within thirty (30) days of when

Defendant was served the Original Notice and Petition and within one year of the date the action

was commenced, in accordance with 28 U.S.C. § 1446(b)




                                                  2
        Case 4:21-cv-00014-RP-CFB Document 1 Filed 01/21/21 Page 3 of 3




       WHEREFORE, in accordance with the statutory authority set forth above, Defendant

hereby removes this action from the Iowa District Court for Polk County, Polk County, Iowa to

the United States District Court for the Southern District of Iowa, Central Division.




                                            /s/Sarah K. Franklin
                                            Sarah K. Franklin AT0009630
                                            Katie E. Anderegg AT0013357
                                            DAVIS, BROWN, KOEHN, SHORS
                                            & ROBERTS, P.C.
                                            215 10th Street, Suite 1300
                                            Des Moines, IA 50309
                                            Telephone: (515) 288-2500
                                            Facsimile: (515) 243-0654
                                            Email: SarahFranklin@davisbrownlaw.com
                                            Email: KatieAnderegg@davisbrownlaw.com

                                            ATTORNEYS FOR DEFENDANT

Copy to:

 Drew Gentsch                                                             PROOF OF SERVICE
 WHITFIELD & EDDY, P.L.C.                            The undersigned certifies that the foregoing instrument was
 699 Walnut Street, Suite 2000                       served upon all parties to the above cause to each of the
 Des Moines, Iowa 50309                              attorneys of record herein at their respective addresses disclosed
                                                     on the pleadings on January 21, 2020, by:
 Telephone: (515) 288-6041
 Facsimile: (515) 246-1474                                       US Mail                       FAX
 Email: gentsch@whitfieldlaw.com                                 Hand Delivered                Other
                                                                 Email                         CM/ECF

 ATTORNEY FOR PLAINTIFF                              Signature: /s/Sarah K. Franklin




                                                 3
